Appeal from a judgment of the County Court of Schoharie County (Bartlett, III, J.), rendered October 8, 2003, which revoked defendant’s probation and imposed a sentence of imprisonment.
Following defendant’s plea of guilty to attempted burglary in the second degree, he was sentenced to five years’ probation. Defendant thereafter admitted to violating the terms of his probation. Given defendant’s subsequent unsuccessful participation in a drug treatment program, he was sentenced to a prison term of 3V2 years followed by three years of postrelease supervision. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ, Mercure, Spain, Lahtinen and Kane, JJ., concur. *783Ordered, that the judgment is affirmed, and application to be relieved of assignment granted.